Citation Nr: 9915886	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a cervical 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
left lateral malleolar fracture as a distinct ratable entity.

4.  Entitlement to service connection for a dental disorder 
to include the loss of two molars.

5.  Entitlement to an increased (compensable) evaluation for 
bilateral plantar fasciitis.

6.  Entitlement to an increased evaluation for residuals of 
compression fractures of T-10 through L-1, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for arthralgia of 
the left hip, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
the residuals of an excision of a ganglion cyst of the left 
wrist.

9.  Entitlement to an increased (compensable) evaluation for 
the residuals of an excision of the lower jaw.

10.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.
   

REPRESENTATION

Appellant represented by:	William G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to January 
1992.  Additional service was performed in 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral plantar fasciitis with left foot bone chip and 
bruise, residuals of a compression fracture at T-12, 
residuals of an excision of a ganglion cyst of the left 
wrist, and residuals of an excision of a cyst of the lower 
jaw; assigned noncompensable evaluations for each disability; 
and denied service connection for hyperextension of the left 
hip and a hearing loss disability.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in December 1993.  In a March 
1995 rating decision, the RO granted service connection for 
arthralgia of the left hip; assigned a 10 percent disability 
evaluation; and denied service connection for a cervical 
disorder, tinnitus, loss of two molars due to a molar cyst 
and determined that new and material evidence had not been 
submitted to reopen the veteran's claim for a hearing loss 
disability.  The RO, in a March 1996 rating decision, denied 
service connection for the residuals of a left malleolar 
fracture.  In June 1998, the RO increased the veteran's 
evaluation for the residuals for compression fractures of T-
10 through L-1from noncompensable to 10 percent.  In December 
1998, the veteran testified before a Member of the Board at a 
hearing at the RO.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral foot, thoracic spine, 
left hip, residuals of left wrist ganglion cyst excision, and 
residuals of left jaw cyst excision disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The medical evidence attributes traumatic hypertrophic 
facets of the cervical spine to the veteran's inservice 
parachute jumps.

2.  Tinnitus is attributable to service.

3.  Competent evidence of residuals of the lateral malleolus 
fracture that are distinguishable form the service connected 
disability as phrased is not of record.  

4.  Competent evidence of a nexus between the current 
diagnosis of a dental disorder to include the loss of two 
molars as a result of the removal of a cyst from the lower 
left jaw and the veteran's service is not of record.

5.  The veteran's bilateral plantar fasciitis has been shown 
to be manifested by subjective complaints of pain on use with 
otherwise good functional use.

6.  The veteran's compression fracture of T10-L1 is currently 
manifested by vertebral deformities of the thoracic and 
lumbar spine, and complaints of pain and functional 
impairment with use, resulting in limitation of motion.

7.  The veteran's service-connected left hip arthralgia is 
currently manifested by subjective complaints of pain. 

8.  The residuals of an excision of a ganglion cyst of the 
left wrist is currently manifested by a well healed small 
scar on the left wrist, with no evidence of recurrence or 
tenderness and pain on objective demonstration, or limitation 
of motion.  There is no limitation of function.  

9.  Residuals of an excision of a cyst of the lower left jaw 
are not currently manifested. 

10.  Service connection for a hearing loss disability was 
denied by the RO in a November 1992 rating decision.  The 
veteran did not submit a notice of disagreement with that 
decision.

11.  The additional medical documentation submitted since the 
November 1992 rating decision is new, relevant, and directly 
relates to the issue at hand.

12.  Competent evidence of a current hearing loss disability 
is not of record.


CONCLUSIONS OF LAW

1.  Traumatic cervical hypertrophic facets were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d)(1998). 

2.  Tinnitus was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991). 

3.  Residuals of a fracture of the left lateral malleolus is 
not a distinct ratable entity.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R § 4.14 (1998).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a dental disorder to 
include the loss of two molars as a result of the removal of 
a cyst from the lower left jaw.  38 U.S.C.A. § 5107 (West 
1991).

5.  The criteria for a 10 percent evaluation, but not in 
excess thereof, for bilateral plantar fasciitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5278, 5284 (1998).

6.  The criteria for an evaluation of 20 percent for a 
compression fracture of T10-L1 to include vertebral 
deformities and limitation of motion have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5291 (1998).

7.  The criteria for an evaluation in excess of 10 percent 
for left hip arthralgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5251, 5252 (1998).   

8.  The criteria for an increased (compensable) rating for 
the residuals of an excision of a ganglion cyst of the left 
wrist have not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.10, 4.14, 4.40, 4.45, Diagnostic Codes 
5215 and 7805 (1998).

9.  The criteria for an increased (compensable) rating for 
the residuals of an excision of a cyst of the lower left jaw 
have not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.10, 4.14, 4.40, 4.45, Diagnostic Codes 7804 and 9913 
(1998).

10.  The additional documentation received since the November 
1992 rating decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a hearing loss disability.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

11.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

The veteran is seeking service connection for a cervical 
spine disorder, tinnitus, residuals of a left malleolar 
fracture as a distinct entity, and a dental disability to 
include the loss of two molars.  The fracture is service-
connected, but has been included as part of another service-
connected condition.  It is necessary to determine if he has 
submitted a well grounded claim with respect to each issue.  
The veteran is also seeking to reopen his claim for service 
connection for a hearing loss disability.  If it is 
determined that such claim is reopened, it will then be 
necessary to determine whether the veteran has submitted a 
well grounded claim as to this issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

A. Cervical disorder

At his December 1998 hearing, the veteran testified that his 
neck/cervical pain resulted from his service-connected 
compression fractures of the thoracic spine.  The veteran 
alleged that he had medical opinions indicating such 
relationship.

Service medical records reveal that the veteran did not 
complain, was not treated for, or diagnosed with neck pain or 
any cervical disorder during active service.  However, 
service medical records show that the veteran had compression 
fractures of the thoracic vertebrae.  His October 1991 
separation examination reveals a normal evaluation of the 
spine, and notes chronic low back pain and a history of 
"Sherman's" disease.  

During an August 1992 VA examination, the veteran complained 
of chronic neck and back pain.  On evaluation, forward 
flexion was 34 degrees, dorsiflexion was 34 degrees, lateral 
flexion was approximately 30 degrees bilaterally, and lateral 
rotation was 60 degrees bilaterally.  The examiner noted that 
the veteran showed facial evidence of pain at extreme range 
of motion and experienced pain primarily at C6 and midline 
with no evidence of spasm or skeletal anomaly.  The diagnosis 
included cervical spine pain.  The examiner remarked that the 
veteran had a history of neck injuries, repetitive motion 
injuries.  In November 1992, the RO granted service 
connection for residuals of compression fractures of T12.

An October 1994 VA physical therapy evaluation indicates that 
the veteran experienced cervical pain and noted decreased 
cervical range of motion.  A March 1995 VA treatment record 
notation shows the cervical area highlighted and states 
straightening of cervical lordosis.  At a May 1998 VA 
examination, the examiner reported that the veteran 
complained of mid and low back pain.  The evaluation contains 
no findings pertaining to the cervical spine except for a 
notation that cervical x-rays revealed a normal cervical 
spine.

In a November 1998 letter, R. D. Pendergraft, D.C., states 
that the veteran suffers from chronic thoracic and cervical 
pain and limitation resulting from the long-term effect of 
multiple thoracolumbar compression fractures.  The diagnoses 
were thoracic sprain/strain superimposed upon compression 
fracture and cervical dysfunction secondary to the late 
effects of sprain/strain. 

John P. Hoying, M.D., in a December 1998 letter, reported 
that the veteran gave a history of performing over 100 jumps 
carrying approximately 350 lbs. of weight as a paratrooper 
during service.  Dr. Hoying stated that the veteran indicated 
that he began experiencing neck discomfort in the past 10 
years.  According to Dr. Hoying, x-ray studies of the 
cervical spine reveal evidence of hypertrophic facet joints 
at C5, C6, and C7 to a minimal degree.  The veteran reported 
some clicking of neck, but full range of motion.  The veteran 
also stated that he does stretches and occasionally takes 
anti-inflammatories.  On evaluation, there was full range of 
motion of the neck and tenderness was noted at C7-T1, being 
2-3+.  The assessment included interspinous ligament 
tenderness at T10-11 and C7-T1.  Dr. Hoying opined that the 
hypertrophic facet joints certainly could be related to his 
parachuting activities in the military.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The clinical 
record establishes that the veteran has reported chronic neck 
pain since shortly after his discharge from service.  A VA 
examination within one year of the veteran's discharge from 
service noted a history of neck injuries and diagnosed 
cervical spine pain.  Recent private medical evidence relates 
the veteran's current cervical dysfunction to his paratrooper 
activities during service.  In light of such evidence and 
given the absence of competent evidence to the contrary, the 
Board concludes that the evidence of record supports a grant 
of service connection for a cervical disorder.  The opinion 
of the examiner is consistent with 38 C.F.R. § 3.303(d).

Stated differently, there is evidence of injuries occurring 
during service, documented evidence of a current disability 
and competent medical evidence that links the current 
disability to service.

B.  Tinnitus

Service medical records do not show that the veteran 
complained or was treated for tinnitus during service.  
However, the veteran's service medical records as well as his 
testimony indicate that the veteran served in the Persian 
Gulf during the Persian Gulf war.  Moreover, the veteran's 
January 1992 Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) reflects that the veteran 
served in the Special Forces unit and was awarded the Combat 
Infantryman Badge, thus, it is clear that the veteran is a 
combat veteran, which entitles him to application of 38 
U.S.C.A. § 1154(b) (West 1991).  That statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Although section 1154(b) does relax the evidentiary 
requirements for what occurred in service.  Id.  First, "it 
must be determined whether the veteran has proffered 
'satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.'" Id.  Second, "it 
must determined whether the proffered evidence is 'consistent 
with the circumstances, conditions, or hardships of such 
service.'" Id.  If both requirements are met, then the VA 
shall accept the veteran's evidence as "sufficient proof of 
service connection," even if there is no official record of 
such incurrence.

The Court further clarified that under section 1154(b) once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in or aggravated in 
combat service is well grounded under Caluza and Epps, both 
supra, then the claimant prevails on the merits unless VA 
produces "clear and convincing evidence" to the contrary, 
that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim.  Arms v. 
West, 12 Vet. App. 188 (1999). 

In the instant case, the veteran has testified that as a 
paratrooper and eventually a master parachutist, he was 
exposed to airplane and helicopter noise on multiple 
occasions during service and that during that time they were 
not required to wear earplugs.  The veteran also testified 
that he has experienced constant ringing in the ears since 
1986.  The veteran has testified that he was subjected to 
acoustical trauma in service, which is consistent with the 
circumstances of his duties as a paratrooper during service.  
The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the 
subjective nature of tinnitus, the veteran's report that he 
had ringing in his ears during service must be considered as 
satisfactory.

The veteran underwent a private audiological examination in 
November 1998.  The veteran reported bilateral tinnitus and 
history of noise exposure while in the military.  On 
evaluation, a tinnitus match was obtained.  This establishes 
a current diagnosis.  The audiologist stated that literature 
supports the fact that repeated noise exposure at high 
intensity levels can cause sensorineural hearing loss with 
tinnitus.  The Board finds that the veteran has established 
that he has tinnitus which originated in service.  Thus, the 
evidence supports a grant of service connection for tinnitus. 

C.  Left lateral malleolar fracture

Service connection has been granted for the left lateral 
malleolar fracture.  However, the veteran seeks to have the 
fracture granted service connection as a distinct ratable 
entity.  Service medical records show that the veteran was 
seen on several occasions in 1982 complaining of left ankle 
pain following a parachute jump.  On examination, the ankle 
was tender with swelling anterior to the lateral malleolus.  
The assessments included ankle sprain and inversion sprain.  
Contemporaneous x-ray evaluation of the left ankle revealed a 
small chip off the inferior aspect of the medial malleolus 
consistent with an old chip fracture in this location.  An 
April 1984 notation indicates the veteran complained of left 
ankle pain after twisting his foot while running.  On 
evaluation, the ankle was swollen and black and blue.  The 
assessment was possible strain.  A follow-up notation 
revealed that further evaluation showed moderate ecchymosis 
and tenderness superior to the lateral malleolus with normal 
range of motion and no pain.  The revised assessment was 
probable tendon pull with rupture of a vein.  In July 1989, 
the veteran was seen complaining of left ankle pain.  X-ray 
studies revealed oblique, nondisplaced fracture of the left 
lateral malleolus with pain on palpation.  The assessment was 
oblique nondisplaced fracture of the left lateral malleolus.  
At the veteran's October 1991 separation examination, the 
evaluation of the lower extremities was normal.

At an August 1992 VA examination, a range of motion 
evaluation of the left ankle revealed dorsiflexion to 12 
degrees and plantar flexion to 56 degrees.  The diagnosis 
included history of bilateral ankle trauma (sprain/fracture) 
with full range of motion.  The examiner noted that the 
veteran had a history of multiple inversion sprains of both 
ankles.  The RO, in a November 1992 rating decision, granted 
service connection for bilateral plantar fasciitis and 
assigned a noncompensable evaluation.

During a December 1997 VA examination, the examiner indicated 
that he had reviewed the veteran's military records and noted 
the veteran's sprain and fracture of the left ankle.  The 
veteran only complained of difficulties relating to his feet, 
he specifically denied having any residual problems as a 
result of his left ankle injury.  On evaluation there were 
crepitations, tenderness or pain illicited from the veteran.  
The range of motion evaluation of the left ankle revealed 
inversion to 35 degrees active, 50 degrees passive, eversion 
to 35 degrees active/50 degrees passive, plantar flexion to 
170 degrees both active and passive, and dorsiflexion to 70 
degrees active/75 degrees passive.  The diagnosis was normal 
examination of ankles.

In a January 1998 rating decision and February 1998 statement 
of the case, the RO explained that because the veteran's 
residuals of a left ankle fracture were asymptomatic as of 
the last VA examination, a functional distinction between the 
veteran's service-connected bilateral plantar fasciitis and 
residuals of a left ankle fracture could not be made.  For 
this reason, a separate evaluation was not warranted.  Thus, 
the RO explained that it recharacterized the veteran's 
service-connected bilateral plantar fasciitis to include 
residuals of a left malleolar fracture in the March 1996 
rating decision.  

At his December 1998 hearing, the veteran testified that the 
residuals of a fracture of the left lateral malleolus was a 
result of a parachute injury and the service-connected 
plantar fasciitis is a separate disability and has been 
present since basic training.  The veteran stated that he 
currently does not experience any manifestations relating to 
his residuals of a fracture of the left lateral malleolus and 
is seeking a separate but noncompensable evaluation for his 
residuals of a fracture of the left lateral malleolus.

The assertion that because the fracture and fasciitis arose 
under different circumstances separate evaluations should be 
assigned is without legal merit.  The issue is whether rating 
separately will result in evaluating the same manifestations 
under different diagnoses.  As noted below, the fasciitis is 
to be rated by analogy to pes cavus, which specifically 
contemplates limitation of motion of the ankle.  Thus, rating 
limitation of motion of the ankle under a different 
diagnostic code would precisely result in pyramiding.  

At this time, the veteran merely seeks to challenge how a 
rating decision has been prepared.  He does not challenge the 
fact that there is no disability involving the ankle, in 
fact, his testimony is remarkably candid and establishes that 
he does not have disability.  The RO has established service 
connection so that is not in issue (even though there is no 
current disability).  We conclude that the veteran's 
allegations, even when taken at face value do not give rise 
to a cause of action in this case.  He has not identified a 
benefit.  The recoding a rating decision without some other 
effect is not a benefit.  In the absence of an ascertainable 
benefit, the Board has no jurisdiction.  Mintz v. Brown, 6 
Vet. App. 277 (1994).

D.  Dental disorder

Service dental records reveal that the veteran had a cyst 
removed from his left lower jaw in the area of teeth numbers 
17 and 18 and indicate these teeth have been removed.  
However, there is no indication in the veteran's service 
dental or medical records that the removal of the two molars 
was related to the removal of the cyst from his lower left 
jaw.  In November 1992, the RO granted service connection for 
the residuals of the removal of a cyst from the left lower 
mandible and assigned a noncompensable evaluation under 
Diagnostic Codes 9999-7819.

At his December 1998 hearing, the veteran testified that at 
the time the cyst was removed from his left jaw, they nicked 
a nerve to the last molar and had to pull that tooth as well.  
He stated that they later pulled the upper molar because it 
was hitting the jaw when he chewed.  He testified that his 
teeth are shifting to the left and he has gaps between his 
teeth.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had two molar removed during in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran cannot state that he has teeth shifting 
to the left as a result of the removal of the molars and the 
cyst because that requires a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is no competent evidence of a nexus between the dental 
disorder to include the loss of two molars as a result of the 
removal of a cyst of the left jaw at the current time or 
since the veteran's discharge from service.  Therefore, the 
Board concludes that the veteran's claim for service 
connection for a dental disorder to include the loss of two 
molars as a result of the removal of a cyst of the left jaw 
is not well grounded.  Accordingly, the claim for service 
connection for a dental disorder to include the loss of two 
molars as a result of the removal of a cyst of the left jaw 
is denied.  38 U.S.C.A. § 5107 (West 1991).

Moreover, the Board notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of § 17.120 or § 17.123 of this chapter.  38 
C.F.R. § 4.149 (1998). 

II.  Increased disability evaluations

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
evaluation is justified due to an increase in severity since 
the original evaluation.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  Thus, the Board finds that the veteran's 
claims are well grounded.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

A.  Bilateral plantar fasciitis

Service medical records reveal that the veteran was seen on a 
regular basis with complaints of bilateral foot pain.  The 
prevailing diagnosis throughout service was bilateral plantar 
fasciitis.  At his October 1991 separation examination, it 
was noted that the veteran had been placed on a temporary 
profile due to his bilateral plantar fasciitis.

During an August 1992 VA examination, the veteran complained 
of chronic bilateral foot and heel pain and pain in the 
arches of each foot.  On evaluation, the examiner noted that 
the veteran's arches were normal.  The diagnosis included 
bilateral foot pain with plantar fasciitis and heel spur 
syndrome.

The RO, in a November 1992 rating decision, granted service 
connection for bilateral plantar fasciitis with a left foot 
bone chip and bruise and assigned a noncompensable 
evaluation.

At his December 1993 hearing, the veteran testified that he 
began having pain in feet shortly after he joined the Army.  
He attributed the pain to stress in the arch of the foot from 
long-distance running.  He reported that he altered his gait 
to roll his foot outwards as this made his arch high and 
compensated for the pain.  The veteran testified that he used 
to run approximately 15 to 20 miles per week, but now due to 
his plantar fasciitis only runs about 9 miles per week.  He 
indicated that he continues to have pain in his feet after 
running and he treats it with ice.

In a March 1996 rating decision, the RO recharacterized the 
veteran's service-connected bilateral foot disability to 
bilateral plantar fasciitis with residuals of a left 
malleolar fracture and continued the noncompensable 
evaluation.

During a December 1997 VA examination, the veteran gave a 
history of plantar fasciitis in service as a result of 
running.  He reported he received orthotics, hiking boots, as 
treatment.  The veteran reported that he had to modify his 
lifestyle by reducing the amount of miles he runs due to the 
plantar fasciitis.  He stated that he occasionally has flare-
ups of the plantar fasciitis when he runs and that he treats 
such with ice and massage.  On examination, both feet 
appeared normal and there was no tenderness or pain noted.  
The veteran was able to stand on his toes, walk on his 
forefoot, and stand and walk on his heels.  The examiner 
found that the veteran had high rigid arch bilaterally which 
did not flex very well on full weight bearing.  The diagnosis 
included high arched feet.

At his December 1998 hearing before a Member of the Board, 
the veteran testified that his plantar fasciitis does not 
affect his ability to walk or perform the duties of his job 
as a Drug Enforcement Agent; however he stated that it 
affects his daily living, because he is a runner and he has 
had to limit the amount of miles he runs per week.  He 
reported that on occasion when running he experiences severe 
pain in the feet and has to stop and massage his feet and 
walk.  He contends he is entitled to a 10 percent evaluation 
for painful limitation of motion.

The Board notes that plantar fasciitis is not contained in 
the rating code.  Therefore, the disorder must be rated by 
analogy to another condition.  The RO has selected to rate 
the disorder by analogy to a foot injury under Diagnostic 
Code 5284.  According to Diagnostic Code 5284, moderate foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe foot injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

However, based on the veteran's minimal objective findings, 
even after extreme use, the disorder would not equate to a 
moderate foot injury.  For this reason, the Board shall 
review other diagnostic codes.  According to 38 C.F.R. § 4.59 
(1998), the intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 

Upon review of the evidence, the Board notes that the veteran 
has contended that his service-connected bilateral plantar 
fasciitis warrants a compensable evaluation due to functional 
limitation caused by pain.  The most recent VA examination 
revealed complaints of pain on extreme use and the examiner 
noted that the veteran had bilateral high, rigid arches with 
little flexibility.  The veteran has also complained of 
painful fascia and the diagnostic code for pes cavus does 
reference fascia.  However, the Board notes that pes cavus 
has not been diagnosed.  Nevertheless, although not a perfect 
analogy, the analogy of the veteran's plantar fasciitis to 
pes cavus seems to work in conjunction with section 4.59.  

Under Diagnostic Code 5278, a 10 percent evaluation is 
warranted for bilateral pes cavus with the great toe 
dorsiflexed, some limitation of motion of dorsiflexion at the 
ankle, and definite tenderness under the metatarsal heads.  A 
30 percent evaluation requires all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, bilaterally.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (1998).

The veteran is clearly competent to testify on matters on 
which he has personal knowledge, which include those that 
come to him through his senses, such as pain. Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The veteran's testimony is 
credible and establishes that he experiences pain in his feet 
on extreme use, generally when running more that 9 miles per 
week.  In this regard, the veteran has complained of 
tenderness and pain in the fascia after extreme use.  Keeping 
in mind the provisions of 4.59 and Diagnostic Code 5278, the 
disorder more closely approximates the criteria for a 10 
percent evaluation unde Diagnostic Code 5278 for bilateral 
involvement.  The Board specifically notes that only by 
rating to this specific diagnostic code does the veteran 
warrant a 10 percent evaluation.  Since the veteran indicated 
at the hearing that he was seeking a 10 percent evaluation, 
the results herein grant the benefit sought.  Therefore, the 
veteran is not prejudiced by this determination.

An evaluation in excess of 10 percent is not warranted.  In 
this regard, the disorder is not based on limitation of 
motion of the foot.  In fact there is no diagnostic code that 
is specifically based on limitation of motion of the foot.  
Therefore, DeLuca is of limited applicability.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Although the code references 
limitation of the ankle, there is no evidence of limitation 
of motion of the ankle, shortened plantar fascia, marked 
tenderness under the metatarsal heads or all toes tending to 
dorsiflexion.  If rated by analogy to other foot injury, we 
again note that the veteran's overall functional impairment 
is minimal even after extreme use.  Such manifestations do 
not approximate a moderately severe foot injury or a moderate 
foot injury.  

Therefore, the Board finds that the veteran's bilateral 
plantar fasciitis merits assignment of an evaluation not 
higher than 10 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 and 4.59 (1998).

B.  Compression fractures

Service medical records reveal that the veteran suffered a 
compression fracture of T-12 in 1988 and continued to be seen 
with on a regular basis with complaints of back pain 
thereafter.  In a November 1990 evaluation, it was noted that 
the veteran had no motion or reflex abnormalities; however, 
there was increased kyphosis of the lower thoracic spine.  X-
rays revealed old compression fractures of T-11, T-12, and L-
1 creating an acute kyphosis at the thoracolumbar junction as 
well as L-5 spondylolisthesis Grade I.   The assessments were 
posttraumatic thoracolumbar kyphosis secondary to wedge-
compression fractures at T-11, T-12, and L-1 and Grade 1 L-5 
spondylolisthesis.  A May 1991 x-ray evaluation revealed the 
same findings.  At the veteran's October 1991 separation 
examination, chronic low back pain was noted.

On VA examination conducted in August 1992, the veteran 
complained of chronic back pain.  On range of motion 
evaluation of the lumbar spine, forward flexion was 90 
degrees, dorsiflexion was 45 degrees, right lateral flexion 
was 30 degrees, left lateral flexion was 32 degrees, right 
lateral rotation was 48 degrees, and left lateral rotation 
was 46 degrees.  Straight leg raises were negative to 90 
degrees, there was no radiation of pain, and the veteran was 
able to heel and toe walk.  There was no muscle spasm and no 
gross spine deformity.  The diagnosis included history of 
dorsal/lumbar spine compression fractures with full range of 
motion with recurrent pain.

In November 1992, the RO granted service connection for 
residuals of a compression fracture at T-12 and assigned a 
noncompensable evaluation.

At his December 1993 hearing, the veteran testified that he 
experience constant pain in his mid to low back and 
constantly has to stretch his back to pop it and relieve the 
stress on it.  The veteran also testified that although he 
has complete range of motion in his back he is limited in his 
actions as he cannot sit for long periods of time and 
overreaching and twisting cause severe pain.

VA medical records from October 1994 to June 1995 show that 
the veteran was seen in physical therapy with a diagnosis of 
status post compression fractures of 
T-10 through L-1with cervical and thoracic pain.  It was 
noted that he only received minimal temporary relief from the 
pain.

During a May 1998 VA examination, the veteran complained of 
continuous mid to low back pain with temporary relief with 
home exercises.  On evaluation, it was noted that he sat with 
mild forward flexion at the lumbosacral spine.  Range of 
motion exercises revealed forward flexion to 90 degrees, 
dorsiflexion to 30 degrees with grimace between 25 and 30 
degrees, right lateral flexion to 28 degrees, left lateral 
flexion to 22 degrees, and bilateral rotation to 60 degrees.  
Straight leg raises were negative to 90 degrees.  The veteran 
indicated that his pain is in the T-11/12 disc space, however 
the area was not tender to palpation.  There were no muscle 
spasms, and the musculature of the entire back was 
symmetrical without apparent trophic changes.  The examiner 
did note that there was kyphosis which was significantly 
advanced for a man of the veteran's age.  The diagnosis was 
clinically significant posttraumatic thoracolumbar kyphosis 
secondary to compression fractures at T11, T12, and L1, with 
full range of motion.  The examiner specifically noted that 
the veteran's kyphosis is not related to Scheuermann's 
disease as there is no localized dorsal or lumbar spine 
uptake on repeated bone scans.  Furthermore, the examiner 
noted that the veteran's compression fractures were sustained 
in a bad parachute landing fall as this is the only way to 
make sense of the veteran continuous complaints of back pain 
beginning in service and continuing through the present time.

In June 1998, the RO recharacterized the veteran's service-
connected residuals of a compression fracture of T-12 
assigned a noncompensable evaluation under Diagnostic Code 
5291 to residuals of compression fractures of T-10 through L-
1 and increased the veteran's noncompensable evaluation to 10 
percent under the provisions of Diagnostic Codes 5285 and 
5291.

In a November 1998 letter, Dr. Pendergraft reported that the 
veteran suffers from chronic thoracic pain and limitation as 
a result of the long-term effect of multiple thoracolumbar 
compression fractures.  Dr. Pendergraft diagnosed thoracic 
strain/sprain superimposed on compression fracture.

At his December 1998 hearing before a Member of the Board, 
the veteran contended that he is entitled to a 20 percent 
evaluation for his back disability because of the vertebral 
deformity as well as limitation due to pain.

In a December 1998 letter, Dr. Hoying reported that although 
the veteran has full range of motion of his back, he 
experiences constant pain and has to stretch and manipulate 
his back on a daily basis.  His assessment was partial 
compression fractures of a mild degree at T11-12 and L-1 as 
well as some interspinous ligament tenderness at T10-11 and 
C7-T1 area.  Dr. Hoying notes that the compression fractures 
are probably related to the veteran's parachuting activities 
in the military.  Additionally, Dr. Hoying stated that the 
veteran's pain was considered to be at a permanent and 
stationary level.  

The veteran's spine disability is evaluated under Diagnostic 
Codes 5285 and 5291, which provide the criteria for 
evaluation of limitation of motion and for deformity of a 
vertebral body.  Demonstrable deformity of a vertebral body 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1998). 

The veteran is service connected for compression fractures at 
T-10 through L-1 and the RO has assigned a 10 percent 
evaluation for the disability.  Initially, the Board must 
decide if the lumbar and thoracic segments may be separately 
rated.  For the purpose of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement's of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(1998).  

A note in the rating schedule provides that under ankylosis 
and limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  Note following 
diagnostic code 5285 (1998).  There is another note following 
code 5285 which establishes that establishes when the 
criteria for the 60 and 100 percent evaluations are not met, 
the disorder will be rated in accordance with definite 
limited motion or muscle spasm.  Since the veteran does not 
meet the criteria for the 60 or 100 percent evaluations for 
residuals of fracture, the disorder must be rated under 
limitation of motion or muscle spasm, thereby precluding the 
assignment of separate ratings for the thoracic and lumbar 
segments. 

The next sub-issue relates to the limitation of motion.  
Since there is involvement of only the first segment of the 
lumbar spine, limitation of motion of the lumbar spine and 
the thoracic spine may not be separately rated.  In this 
regard, the veteran has complained of pain in his back.  The 
veteran has also described pain and functional impairment 
with use.  There is adequate evidence of periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
Therefore, the veteran's testimony is accepted, and a 10 
percent evaluation is assigned based on the functional 
equivalent of limitation of motion to a moderate degree of 
the thoracic spine.  Since 10 percent is the maximum 
evaluation assignable for limitation of motion of the 
thoracic spine, further DeLuca analysis would serve no useful 
purpose.

Diagnostic Code 5285 specifies that a 10 percent evaluation 
for demonstrable deformity of a vertebral body is to be added 
to evaluation for limitation of motion.  Thus, adding 
together a 10 percent evaluation for limitation of motion and 
a 10 percent evaluation for vertebral body deformity, the 
Board finds that an increased evaluation to 20 percent for 
spine disability is warranted.

The Board has considered whether an increased evaluation is 
available under any other diagnostic codes.  There is no 
medical evidence of spinal cord involvement or abnormal 
mobility due to vertebral body fracture, or of ankylosis, so 
there is no applicable diagnostic code under which an 
evaluation in excess of 20 percent for thoracic spine 
disability is available.

C.  Left hip disability

Service medical records show that the veteran was treated in 
1984 during service for possible tendonitis of the left hip 
and received steroid injections for left hip pain in 1985.  
There were no other complaints or treatment pertaining to 
left hip pain during service.  At his October 1991 separation 
examination, an evaluation of the musculoskeletal system was 
normal.

At an August 1992 VA examination, the examiner noted that the 
veteran reported a left hip hyperextension injury during 
service.  Range of motion exercises of the left hip revealed 
flexion to 120 degrees, abduction to 64 degrees, adduction to 
12 degrees, external rotation to 64 degrees, internal 
rotation to 30 degrees, and extension to 22 degrees.  The 
diagnosis included a history of bilateral hip pain with full 
range of motion.
  
Private medical records from May to October 1993 reveal that 
the veteran was seen for left hip pain near the iliac crest.  
On initial evaluation, there was left hip tenderness in the 
area of the iliac crest with a trigger point near the origin 
of the fascia latae muscle.  The impression was tensor 
fasciae latae tendonitis at origin.  The veteran was provided 
range of motion and strengthening exercises as well as 
steroid injection.  During the course of treatment, the 
veteran's pain was relieved.  However, an October 1993 
notation indicates that the veteran had experienced a 
recurrence of pain and the possibility of exploratory surgery 
with possible excision of the inflamed tissues.

In a March 1995 rating decision, the RO granted service 
connection for left hip arthralgia and assigned a 10 percent 
disability evaluation.

There are no other medical records pertaining to the 
veteran's left hip disability of record.  At his December 
1998 hearing before a Member of the Board, the veteran 
testified that his left hip did not hurt at the present time 
but that it did affect his ability to run, as did his other 
disabilities.  The veteran testified that he wanted to make 
sure the rating assigned by the RO was fair.  

In the instant case, the RO has rated the veteran's left hip 
arthralgia under the provisions of Diagnostic Code 5024.  
Under Diagnostic Code 5024, the disease is rated on 
limitation of motion of the affected part.  Here as the 
disability relates the hip, the applicable diagnostic codes 
are 5251 and 5252, limitation of extension and flexion of the 
thigh.  A 10 percent evaluation requires limitation of 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1998).  A 10 percent evaluation requires limitation of 
flexion to 45 degrees.  A 20 percent evaluation is warranted 
for limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1998).

As noted previously, under 38 C.F.R. § 4.59 (1998), the 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.   Upon 
review of the evidence, the Board notes that the veteran has 
contended that his service-connected left hip arthralgia 
results in function limitation of pain on extreme use, i.e., 
running.  The most recent documentation evidence of record 
shows complaints of pain on extreme use and diagnosis of 
tensor fasciae latae tendonitis. 

The veteran is clearly competent to testify on matters on 
which he has personal knowledge, which include those that 
come to him through his senses, such as pain. Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The veteran's testimony is 
assumed to be credible and establishes that he experiences 
pain in his left hip on extreme use, generally when running 
more that 9 miles per week.  The Board finds that the 
veteran's left hip arthralgia meets the criteria established 
for the current assignment of a 10 percent rating under 
Diagnostic Code 5204 and C.F.R. § 4.59, as painful motion 
with joint or periarticular pathology as productive of 
disability.  However, the Board finds that a rating higher 
evaluation in excess of 10 percent would not be appropriate 
as the veteran has testified that he does not experience pain 
on normal every day activity, such as walking.  Moreover, in 
a recent examination, there were no findings of limitation of 
motion, more motion than normal, excess fatigability, 
weakness or other functional impairments.  The physician's 
expertise puts him or her in a better position to determine 
the extent of impairment.  Therefore, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's left hip arthralgia 
and accordingly, that claim fails.

D.  Residuals of ganglion cyst of left wrist

Service medical records reveal that the veteran had a 
ganglion cyst removed from his left wrist in 1984.  In 1986, 
a regrowth of the ganglion cyst was aspirated.  There were no 
other complaints or treatment pertaining to a cyst or 
residuals of the removal of a cyst of the left wrist during 
service.  At his October 1991 separation examination, an 
evaluation of the upper extremities was normal.

In an August 1992 VA examination for compensation purposes, 
the physician noted that the veteran reported that he had a 
ganglion cyst removed from his left wrist.  On examination, 
the examiner noted a recurrent ganglion cyst at the site of 
the old ganglion cyst surgery.  Range of motion exercises of 
the left wrist revealed dorsiflexion to 76 degrees, palm 
flexion to 88 degrees, ulnar deviation to 26 degrees, and 
radial deviation to 38 degrees.  The diagnosis was recurrent 
postoperative ganglion cyst of the left wrist with full range 
of motion.  

The RO, in a November 1992 rating decision, granted service 
connection for the residuals of an excision of a ganglion 
cyst of the left wrist and assigned a noncompensable 
evaluation.

At his December 1993 hearing, the veteran testified that he 
experienced occasional tightness and pain in his wrist around 
the cyst especially when it increases in size.  He testified 
that he breaks the cyst and that relieves the tightness.  He 
reported that he has not sought treatment for it.

At his December 1998 hearing before a Member of the Board, he 
testified that the only residual of the excision of a 
ganglion cyst was a lump on his left wrist.  The veteran 
testified that he had unrestricted range of motion of the 
wrist with no pain and that the small scar was not tender or 
painful.  

Under the criteria set forth in the Schedule for Rating 
Disabilities, a 10 percent evaluation is warranted for a scar 
which is tender and painful on objective demonstration.  See 
38 C.F.R. Part 4, Diagnostic Code 7804 (1998).  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  The area affected is the 
left wrist.  Under Diagnostic Code 5215, a 10 percent 
disability evaluation is warranted for either limitation of 
palmar flexion in line with the forearm or dorsiflexion less 
than 15 degrees.  38 C.F.R. Part 4, Diagnostic Code 5215 
(1998).    
 
The veteran contends that his left wrist disability is more 
severe than reflected by the noncompensable rating that is 
currently in effect, and that increased compensation should 
be assigned.  The veteran is competent to assert that his 
disability warrants a higher rating.  However, the 
physicians' expertise puts them in a better position to 
determine the extent of the disability.  In this case, the 
medical reports form a preponderance of the evidence that 
establishes that the veteran does not have any significant 
impairment of his left wrist due to the inservice excision of 
a ganglion cyst.  38 C.F.R. §  4.7 (1998).  Moreover, at his 
most recent hearing, the veteran testified that he suffers no 
pain or limitation of motion of the left wrist.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the residuals of an excision of a 
ganglion cyst of the left wrist.  That claim, accordingly, 
fails.  Stated differently, the preponderance of the evidence 
establishes that there is no functional impairment (skin, 
orthopedic, or neurologic) of the left wrist.  Even if his 
earlier complaints of tightness and pain are accepted as 
true, the disorder remains noncompensable.  Section 4.59 is 
not applicable since there is no periarticular pathology.

E.  Residuals of cyst of the lower left jaw

Service medical records show the removal of a cyst from the 
lower left mandible during service.  There were no other 
complaints or treatment pertaining to a cyst or residuals of 
the removal of a cyst of the lower left mandible during 
service.  Service dental records merely indicate that the 
veteran had a cyst removed near teeth #s 17 and 18.  

VA medical records show no complaints, diagnoses, or 
treatment pertaining to any residuals of an excision of a 
cyst of the lower left jaw.  In November 1992, the RO granted 
service connection for residuals of a cyst excision of the 
lower jaw and assigned a noncompensable evaluation.

At his December 1993 and December 1998 hearings, the veteran 
testified that he had two molars removed as a result of the 
excision of the cyst of the lower jaw.  The veteran testified 
that his teeth are shifting to the left and he has gaps 
between his teeth which interfere with his eating.

Under the criteria set forth in the Schedule for Rating 
Disabilities, a 10 percent evaluation is warranted for a scar 
which is tender and painful on objective demonstration.  See 
38 C.F.R. Part 4, Diagnostic Code 7804 (1998).  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  The area affected is the 
left lower jaw.  Loss of teeth due to loss of substance of 
the body of the mandible is evaluated under Diagnostic Code 
9913.  38 C.F.R. Part 4, 9913 (1998).  Where the loss of 
masticatory surface can be restored by a suitable prosthesis 
requires a noncompensable evaluation. A 10 percent evaluation 
is warranted for the loss of all upper and lower teeth on one 
side or for the loss of all lower anterior teeth. 

In the instant case, the veteran has alleged the loss of two 
molars as result of the excision of a cyst from the left 
lower jaw.  While the evidence does show the loss of two 
molars, their loss is not attributable to the removal of the 
cyst and there is no indication that such loss cannot be 
restored by a suitable prosthesis.  

The veteran contends that his left jaw disability is more 
severe than reflected by the noncompensable rating that is 
currently in effect, and that increased compensation should 
be assigned.  The veteran is competent to assert that his 
disability warrants a higher rating.  However, the 
physicians' expertise puts them in a better position to 
determine the extent of the disability.  In this case, there 
is no medical evidence that establishes that the veteran has 
any significant impairment of his left jaw due to the 
inservice excision of a cyst.  38 C.F.R. §  4.7 (1998). 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the residuals of an excision of a 
cyst of the lower left jaw.  That claim, accordingly, fails.  
Stated differently, the preponderance of the evidence 
establishes that there is no functional impairment of the 
lower left jaw nor is there any indication that the loss of 
such molars could not remedied by a suitable prosthesis.

III.  New and material

Service connection for a hearing disability was previously 
denied in November 1992.  The veteran did not appeal and that 
decision became final.

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc), slip op. at 
4 citing Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Since the November 1992 determination, an evaluation of 
private November 1998 audiogram has been added to the record.  
In the November 1998 audiologic evaluation, the audiologist 
stated that the veteran has bilateral mild high frequency 
sensorineural hearing loss consistent with noise exposure.  
The audiologist further noted that she had reviewed the 
veteran's video evidence of noise exposure during service and 
opined that "[l]iterature documents the fact that repeated 
noise exposure (even brief) at high intensity levels can 
cause a sensorineural hearing loss."  The statement is 
relevant and probative of the issue at hand.  It is new and 
material evidence and the claim is reopened.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 1991).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At a June 1981 examination for ranger school, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
0
5
15
15

However, as previously noted the veteran's January 1992 DD 
Form 214 reflects that the veteran was awarded the Combat 
Infantryman Badge and Master Parachutist Badge.

At an October 1991 separation examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15

An August 1992 VA audiogram revealed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
8000
RIGHT
10
15
20
15
N/A
LEFT
5
5
10
10
N/A

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  It was noted that the evaluation 
revealed normal hearing sensitivity in both ears.

During a November 1998 audiologist evaluation, the veteran 
reported repeated exposure to airplane and helicopter noise 
due to his paratroop exercises during service.  The audiogram 
revealed that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
5
0
10
30
15
LEFT
5
10
15
30
10

The diagnosis was bilateral mild high frequency sensorineural 
hearing loss, consistent with noise exposure.  The 
audiologist indicated that she had reviewed the videotape 
provided by the veteran of paratroop exercises from a 
helicopter and C-130 airplane.  The audiologist noted that in 
the airplane, it is evident that spoken communication between 
the participant was impossible, and that with to door of the 
airplane open, noise level was increased to over 100 decibels 
due to engine and wind noise.  According to the audiologist, 
literature indicates that repeated noise exposure at high 
intensity levels can cause sensorineural hearing loss.

At his December 1998 hearing before a Member of the Board, 
the veteran advanced that the claimed hearing loss disability 
was precipitated by his long-term inservice exposure to 
aircraft noise while a serving in a ranger unit during 
peacetime and in the Persian Gulf war.  The Board observes 
that the veteran's DD214 confirms that he served in combat.  
Therefore, the Board has considered the potential application 
of 38 U.S.C.A. § 1154(b) (West 1991).   

Upon review of the evidence, the Board finds that this claim 
is not well grounded.  The Court has not held that invocation 
of section 1154(b) automatically results in an award of 
service connection.  The Court has determined that section 
1154(b) of title 38 of the U.S. Code and section 3.304(d) of 
title 38 of the Code of Federal Regulations do not absolve a 
claimant from submitting a well grounded claim for service 
connection.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Although section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim 
well-grounded, that section deals only with the occurrence of 
an event, i.e., "whether a particular disease or injury was 
incurred or aggravated in service -- that is, what happened 
then -- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(layperson's account of what physician told him did not 
constitute "medical" evidence in context of determination 
of well groundedness because "medical" nature of such 
evidence was too attenuated and unreliable).  
Beausoleil v. Brown, 8 Vet. App 459, 464 (1996).  

A private audiogram performed in 1998 revealed that the 
highest pure tone threshold exhibited by the veteran was 30 
decibels at the 4000-Hertz frequency in both ears.  This 
reading does not meet the VA criteria for a disability due to 
impaired hearing under 38 C.F.R. § 3.385 (1998).  The 
evidence of record establishes that the veteran does not a 
hearing loss disability.  The presence of sensorineural 
hearing loss that does not reach the level of disability does 
not provide a basis for a grant of service connection.  
Therefore, the Board concludes that the veteran's claim for 
service connection for hearing loss disability is not well 
grounded.  Accordingly, the claim for service connection for 
a hearing loss disability is denied.  38 U.S.C.A. § 5107 
(West 1991). 

The Board acknowledges that it has decided some of the issues 
of the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decisions herein.  The veteran's claims were denied by the 
RO.  The Board considered the same law and regulations.  The 
Board merely concludes that with respect to some of the 
issues, the veteran did not meet the initial threshold 
evidentiary requirements for well grounded claims.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for cervical disorder and tinnitus is 
granted.  Service connection for residuals of a fracture of 
the left lateral malleolus and a dental disorder to include 
the loss of two molars as a result of the removal of a cyst 
of the left jaw is denied.  A 10 percent evaluation, for 
bilateral plantar fasciitis is granted, subject to the laws 
and regulations governing the award of monetary benefits.  A 
20 percent evaluation for a compression fracture at T-10 
through L-1 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  An increased 
evaluation in excess of 10 percent for left hip arthralgia is 
denied.  An increased (compensable) evaluation for residuals 
of an excision of a ganglion cyst of the left wrist is 
denied.  An increased (compensable) evaluation for residuals 
of an excision of a cyst of the left lower jaw is denied.   
Service connection for a hearing loss disability is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

